Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed October 26, 2020, has been entered and carefully considered.  Claims 1, 3-4, 7-9, 12 and 13 are amended. Claims 2, 5, 6, 10 and 11 are canceled.  Claims 1, 3-4, 7-9, 12 and 13 are currently pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazmi et al. (US 2016/0094446 A1). 

Regarding claim 1, Kazmi discloses a method for transmitting, by user equipment (UE). a data unit in a wireless communication system, the method comprising (Fig. 11 (many other figures discloses the mechanism of data transmission between the UE and base station)  discloses UE configured for carrier aggregation to support dual connectivity for a data transmission): receiving first configuration information for a first radio bearer (RB) and second configuration information for a second RB from a network device (Fig. 11 discloses A UE (e.g., CA capable UE) can be configured for carrier aggregation and support dual connectivity (e.g., to multiple nodes (e.g., eNB)) for a faster and/or more reliable data connection.  In legacy configurations (e.g., 3GPP LTE 
releases 10 or 11), the protocol stack. each data radio bearer (DRB) can be split between two radio frequency (RF) transceivers (e.g., MAC/RF 1 and MAC/RF 2) and can be assembled at MAC RLC of the UE): associating the first RB and the second RB with a shared radio link control (RLC) entity (Paragraphs 0039, 0056-0057 and 0077 disclose with the legacy configuration, one RLC entity can be used for data transfer, which can simplify data processing especially in terms of time 
sensitive segmentation (SGMT) and/or automatic repeat request (ARQ), service data unit (SDU) reordering etc. and there are two radio bearer for data splitting as shown at least in Fig. 11) preconfigured at the UE based on the first configuration information and the second configuration information being related with the shared RLC entity (Paragraphs 0039, 0056-0057 and 0077 disclose data handling from a carrier aggregation architecture where a single RLC entity is used.  Using RLC groups in a single RLC entity instead of separate RLC entities at the UE allows the UE to use a carrier aggregation architecture (or CoMP architecture) without the additional complexity in entity management, configuration, and data handling): receiving, at  the shared RLC entity  a first packet data convergence protocol (PDCP) protocol data unit (PDU) (Fig 11 discloses The packet data convergence control (PDCP) layer can provide header compression and decompression of IP data, transfer of data (user plane or control plane), maintenance of PDCP sequence numbers (SNs), in-sequence delivery of upper layer PDUs at re-establishment of lower layers, duplicate elimination of lower layer SDUs at re-establishment of lower layers for radio bearers mapped on RLC. At the UE, each MAC/RF entity can receive and process data for the multiple radio bearers (e.g., EPS bearers).  Data from each radio bearer can be combined or generating, at the shared RLC entity, a first RLC service data unit (SDU) from the first PDCP PDU (Paragraph 0070-0071 disclose the PDCP entity receive a data flow for each data radio bearer, the RLC SDU processed by the RLC entity); and submitting, at the shared RLC entity, a first RLC PDU containing the first RLC SDU to a medium access control (MAC) entity associated with the shared RLC entity (Paragraphs 0039, 0070, 0079 disclose feeding MAC SDUs at a single RLC entity into various virtual RLC flows.  A virtual RLC flow can be associated with each evolved packet system (EPS) bearer identifier (ID).  The MAC SDU can be received from the UE PHY/MAC entity.  In another configuration, the method can further include reordering RLC SDUs at a packet data convergence protocol (PDCP) entity or an RLC service access point (SAP) to the PDCP based on a virtual RLC flow indicated by the RBID.  The PDCP entity can receive a separate data flow for each data radio bearer (DRB).  The RLC SDU can be processed by the RLC entity); wherein generating the RLC SDU comprises: based on the PDCP PDU being received from a first PDCP entity configured for the first RB (Paragraph 0047 discloses a CA architecture with multiple EPS bearers split into different cells.  For example, the core network (e.g., SGW/PGW) can send data (e.g., packets) to a node (e.g., macro eNodeB) split between two radio bearer (e.g. Bearer identifier (ID)=5 and Bearer ID=6).  The protocol stack (PS) can process each radio bearer data stream and use multiple MAC/RF entities (or MAC/PHY layer entities) to process and transmit the data via an air interface.  Each MAC/RF entity can process and transmit data via multiple radio bearers (e.g., EPS bearers); generating the RLC SDU to contain a first identifier related with the first PDCP entity (Fig. 11 and Paragraphs 0059, 0070, : and based on the PDCP PDU being received from a second PDCP entity configured for the second RB (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer (bearer ID 5 and bearer ID 6) with identifiers. PDCP entity can receive a RLC flow (flow 1.0 and flow 2.0) for each EPS bearer for LCID identifiers and the RLC SDU can be processed by the RLC entity),  generating the RLC SDU to contain a second identifier related with the second PDCP entity (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer (bearer ID 5 and bearer ID 6) with identifiers. PDCP entity can receive a RLC flow (flow 1.0 and flow 2.0) for each EPS bearer for LCID identifiers and the RLC SDU can be processed by the RLC entity); wherein the first identifier is a RB identifier of the first RB. and the second identifier is a RB identifier of the second RB (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer (bearer ID 5 and bearer ID 6) with identifiers). 

Regarding claim 7, claim 7 comprises substantially similar limitations as described above in claim 1, claimed as a UE device comprising RF unit and a processor configured (Kazmi, Fig. 14e discloses transceiver 724 and processor 722) to perform the steps as stated above in claim 1.  

Regarding claim 8, Kazmi discloses a method for receiving, by a network device, a data unit in a wireless communication system, the method comprising (Fig. 11 (many other figures discloses the mechanism of data transmission between the UE and base station)  discloses base station configured for carrier aggregation to support dual connectivity for a data transmission): receiving at a shared radio link control (RLC) entity of the network device, RLC PDU containing a RLC SDU from a MAC entity associated with the shared RLC entity from a UE (Fig. 11 discloses base station or network device can be configured for carrier aggregation and support dual connectivity (e.g., to multiple nodes (e.g., eNB)) for a faster and/or more reliable data connection.  In legacy configurations (e.g., 3GPP LTE releases 10 or 11), the protocol stack. each data radio bearer (DRB) can be split between two radio frequency (RF) transceivers (e.g., MAC/RF 1 and MAC/RF 2) and can be assembled at MAC RLC); delivering, at the shared RLC entity, the RLC SDU (Paragraph 0070-0071 disclose the PDCP entity receive a data flow for each data radio bearer, the RLC SDU processed by the RLC entity), wherein the shared RLC entity is associated with multiple radio bearers (RBs) including a first RB and a second RB (Paragraphs 0039, 0056-0057 and 0077 disclose with the legacy configuration, one RLC entity can be used for data transfer, which can simplify data processing especially in terms of time sensitive segmentation (SGMT) and/or automatic repeat request (ARQ), service data unit (SDU) reordering etc. and there are two radio bearer for data splitting as shown at least in Fig. 11); wherein, based on the RLC PDU containing a first identifier related with a first packet data convergence protocol (PDCP) entity configured for the first RB. the RLC SDU is delivered to the first PDCP entity (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer with identifiers. PDCP entity can receive a RLC flow for each EPS bearer for LCID identifiers and the RLC SDU can be processed by the RLC entity); wherein, based on the RLC PDU containing a second identifier related with a second PDCP entity configured for the second RB. the RLC SDU is delivered to the second PDCP
entity (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer (bearer ID 5 and bearer ID 6) with identifiers. PDCP entity can receive a RLC flow (flow 1.0 and flow 2.0) for each EPS bearer for LCID identifiers and the RLC SDU can be processed by the RLC entity), and wherein the first identifier is  a RB identifier of the first RB. and the second identifier is a RB identifier of the second RB (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer (bearer ID 5 and bearer ID 6) with identifiers).
Regarding claim 13, claim 13 comprises substantially similar limitations as described above in claim 8, claimed as a network device (serving node 710) comprising transceiver (716) and a processor configured (element 714) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. in view of  Yang (US 2010/0189059 A1).
Regarding claims 3 and 9, Kazmi discloses the mechanism of wherein the RLC PDU includes an indicator indicating presence of the first identifier or the second identifier (Fig. 11 and Paragraphs 0059, 0070, 0079 disclose the mechanism of different EPS bearer with identifiers. wherein the indicator is in a header of the RLC PDU (Fig. 3 discloses RLC header and RLC PDU segments). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Kazmi to provide invention, a data transmission method is provided, which comprises steps of: determining whether a plurality of PDCP PDUs are consecutive; mapping the plurality of PDCP PDUs to one RLC PDU when the plurality of PDCP PDUs are consecutive, wherein a PDCP SN of a first PDCP PDU among the plurality of PDCP PDUs is reserved, while PDCP SNs of the remaining PDCP PDUs are removed; and setting a flag bit in a RLC PDU's header as a first preset value to indicate that the plurality of PDCP PDUs are consecutive (Abstract, Yang).
Regarding claim 12, Yang discloses wherein the receiving device is a network device (fig 3 discloses base station and the UE divided the all four layers. The receiving device can be a network node) , and wherein the multiple PDCP entities are located at different central units of the network device, respectively, and the shared RLC entity and the MAC entity are located at a remote unit of the network device (Fig. 3 and paragraphs 0036-0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Kazmi to provide invention, a data transmission method is provided, which comprises steps of: determining whether a plurality of PDCP PDUs are consecutive; mapping the plurality of PDCP PDUs to one RLC PDU when the plurality of PDCP PDUs are consecutive, wherein a PDCP SN of a first PDCP PDU among the plurality of PDCP PDUs is reserved, while PDCP SNs of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al in view of Jung et al. (US 2017/0353914 A1).

Regarding claim 4, Kazmi do not disclose the mechanism of message. In an analogous art, Jung discloses transmitting a message containing the RLC PDU to the network device (Paragraph 0052). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jung to the modified system of Kazmi to provide a method is proposed, in which a base station can efficiently use a network through selection of one communication method for a terminal among an LTE system, a wireless LAN, and simultaneous usage of an LTE cell and the wireless LAN based on different carrier aggregation technology through a reflection of terminal preferences (Abstract, Jung).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413